Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-7 are allowed because none of the prior art references of record teaches a liquid cartridge comprising a sealing member that is formed with a through-hole penetrating the sealing member in a frontward direction in an upright posture, the sealing member being provided on a periphery of an opening of a liquid supply portion, the sealing member having a first surface positioned radially outward of a periphery of the through-hole, the first surface facing rearward in the upright posture; and a second surface positioned radially inward of the first surface, the second surface being positioned frontward of the first surface and facing rearward in the upright posture; a first valve disposed in the liquid passage so as to be movable in the frontward direction and a rearward direction opposite the frontward direction; a second valve disposed in the liquid passage so as to be movable in the frontward direction and the rearward direction; a first urging member that urges the first valve frontward; and a second urging member that urges the second valve frontward, wherein the first valve is configured to abut against the first surface by an urging force of the first urging member to interrupt communication between the through-hole and the liquid passage, and wherein the second valve is configured to abut against the second surface by an urging force of the second urging member to interrupt communication between the through-hole and an outside of the liquid supply portion in the combination as claimed. 

Claims 8-11 are allowed because none of the prior art references of record teaches a system comprising a sealing member that is formed with a through-hole penetrating the sealing member in a frontward direction in an upright posture, the sealing member being provided on a periphery of an opening of a liquid supply portion, the sealing member having a first surface positioned radially outward of a periphery of the through-hole, the first surface facing rearward in the upright posture; and a second surface positioned radially inward of the first surface, the second surface being positioned frontward of the first surface and facing rearward in the upright posture; a first valve disposed in the liquid passage so as to be movable in the frontward direction and a rearward direction opposite the frontward direction; a second valve disposed in the liquid passage so as to be movable in the frontward direction and the rearward direction; a first urging member that urges the first valve frontward; and a second urging member that urges the second valve frontward, the attachment section comprising: a tubular member extending rearward to have an open end in the rearward direction, the tubular member being configured to be inserted into the liquid passage of the liquid supply portion of the liquid cartridge attached to the attachment section; a third valve disposed in the tubular member and movable between: an open position in which an entire portion of the third valve is disposed in the tubular member to open the open end; and a closed position in which a portion of the third valve protrudes further rearward than the open end to close the open end; and a third urging member that urges the third valve toward the closed position, wherein the first valve is configured to abut against the first surface by an urging force of the first urging member to interrupt communication between the through-hole and the liquid passage, wherein the second valve is configured to abut against the second surface by an urging force of the second urging member to interrupt communication between the through-hole and an outside of the liquid supply portion, and wherein, during a process of attachment of the liquid cartridge to the attachment section: the tubular member is inserted through the through-hole while no gap is between the tubular member and the periphery of the through-hole; the second valve is configured to be pressed by the third valve to be moved rearward to separate from the second surface; and the first valve is configured to be pressed by the tubular member to be moved rearward to separate from the first surface in the combination as claimed. 

Claims 12-19 are allowed because none of the prior art references of record teaches a  liquid container a sealing member that is formed with a through-hole penetrating the sealing member, the sealing member being provided on a periphery of an opening of a liquid supply portion, the sealing member having a first surface positioned radially outward of a periphery of the through-hole; and a second surface positioned radially inward of the first surface; a first valve disposed in the liquid passage and configured to be positioned at one of a first abutment position in which the first valve abuts against the first surface; and a first separated position in which the first valve is separated from the first surface; a second valve disposed in the liquid passage and configured to be positioned at one of a second abutment position in which the second valve abuts against the second surface; and a second separated position in which the second valve is separated from the second surface; a first urging member that urges the first valve toward the first abutment position; and a second urging member that urges the second valve toward the second abutment position in the combination as claimed. 


Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,893,391; US Pub. 2005/0146579) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853